In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                   ___________________________
                        No. 02-18-00039-CV
                   ___________________________

        RICHARD POWELL AND VICKIE POWELL, Appellants

                                    V.

SERVIS ONE, INC. D/B/A BSI FINANCIAL SERVICES, AND WILMINGTON
   SAVINGS FUND SOCIETY, FSB D/B/A CHRISTIANA TRUST, NOT
 INDIVIDUALLY BUT AS TRUSTEE FOR VENTURES TRUST 2013-I-H-R,
                            Appellees




                  On Appeal from the Probate Court
                        Denton County, Texas
                   Trial Court No. PR-2016-00610


            Before Gabriel, J.; Sudderth, C.J.; and Pittman, J.
                                Per Curiam
                MEMORANDUM OPINION AND JUDGMENT

       We have considered appellants’ “Unopposed Motion to Dismiss.” It is the

court’s opinion that the motion should be granted; therefore, we dismiss the appeal.

See Tex. R. App. P. 42.1(a)(1), 43.2(f).

       Costs of this appeal shall be taxed against the party incurring same, for which

let execution issue. See Tex. R. App. P. 42.1(d).

                                                     Per Curiam

Delivered: September 20, 2018




                                           2